EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Henn on April 15, 2021.

The application has been amended as follows: 
	Claims
	1. (Currently Amended) An apparatus for circumferentially separating turbine blades, the apparatus comprising: 
a length-adjustable elongate member having opposing first and second ends; 
a first clasp rotatably coupled to the first end of the length-adjustable elongate member so as to rotate about the first end of the length-adjustable elongate member, the first clasp shaped to at least partially engage an airfoil profile of a first turbine blade positioned circumferentially adjacent to a dovetail slot, relative to a centerline axis of a turbomachine including the first turbine blade; and 
a second clasp rotatably coupled to the second end of the length-adjustable elongate member so as to rotate about the second end of the length-adjustable elongate member, the second clasp shaped to at least partially engage an airfoil profile of a second turbine blade of the turbomachine circumferentially positioned adjacent to 
wherein one of the first clasp or the second clasp includes an axially extendable member that is a coupling component configured to secure the apparatus to a respective one of the first turbine blade or the second turbine blade, each of the first and second clasps further being shaped to at least partially engage its respective turbine blade while the other of the first and second clasps at least partially engages its respective turbine blade, whereby separating the first and2/12Application No. 15/723,254Docket No.: 284634-US-3Reply Accompanying RCE second turbine blades circumferentially is enabled by the first clasp being coupled to the first turbine blade while the second clasp is coupled to the second turbine blade;
wherein the axially extendable member is also configured to modify a shaft of the respective one of the first clasp or the second clasp.
4. (Canceled)
10 – 20. (Canceled)
Claim 1 has been amended so as to include the allowable subject matter of dependent claim 4. Claims 10 – 20 have been canceled as they are directed towards previously non-elected subject matter.
Reasons for Allowance
Claims 1, 3, and 5 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Hafenrichter (U.S. Patent Application Publication Number 2011/0178727), was presented and discussed in the previous Office Action.
Hafenrichter teaches a first and second clasp rotatably coupled to the first and second end, respectively, of a length-adjustable elongate member (figure 1, elements 134 being the ‘first clasp,’ element 144 being the ‘second clasp,’ and elements 102, 150, and 104 being the ‘elongate member’; pages 3 – 4, paragraphs 26 and 31 – 32). However, Hafenrichter does not teach either of the first or second clasp being capable of rotating about the first and second end, respectively. Furthermore, while Hafenrichter teaches the first and second clasp each comprising an axially extendable member that is coupling component configured to secure the apparatus to a respective first and second turbine blade (figure 1, elements 134 and 144; page 3, paragraphs 25 – 26), Hafenrichter does not teach the axially extendable member of either the first or second clasp being configured to modify a shaft of the respective first or second clasp.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726